ATTORNEY GRIEVANCE COMMISSION                    *    IN THE
OF MARYLAND                                      *    COURT OF APPEALS
                                                 *    OF MARYLAND
     Petitioner                                  *
                                                 *    Misc. Docket AG
v.                                               *    No. 4
                                                 *    September Term, 2014
                                                 *
 SANDY YEH CHANG                                 *
                                                 *
     Respondent                                  *
                                                 *
        ************************************************************

                                               ORDER

        This matter, having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action and request for interim suspension pursuant to Maryland Rule 16-773(d), with

attached certified copy of the Order of the District of Columbia Court of Appeals dated January

23, 2014, whereby that Court suspended Sandy Yeh Chang, Respondent, from the practice of law

in D.C. for two (2) years, and it appearing that Respondent Sandy Yeh Chang is also a member

of the Bar of this Court; it is this 6th day of June, 2014,

        ORDERED, by the Court of Appeals of Maryland, that Respondent, Sandy Yeh Chang,

be, and he is hereby, suspended, effective immediately, from the further practice of law in the

State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-773(d);

and it is further

        ORDERED, that the Clerk of this Court shall strike the name Sandy Yeh Chang, from the

register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.




                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge